Citation Nr: 1126236	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, to include squamous cell carcinoma, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He has verified service in the Republic of Vietnam ("Vietnam") during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied the Veteran's claim of entitlement to service connection for squamous cell carcinoma, claimed as a skin disorder.

In September 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the Jackson RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this matter.  In March 2010, the Board remanded the appellant's claim for additional development, specifically, to allow the Veteran to undergo a VA examination and obtain a medical opinion concerning the etiology of his claimed skin disorder.  The VA examination was completed in May 2010, and in May 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's current skin disorders, recently diagnosed as actinic keratosis, solar lentigo simplex and status-post squamous cell carcinoma, are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, to include herbicide exposure during service in Vietnam.



CONCLUSION OF LAW

The Veteran's current skin disorders, to include actinic keratosis, solar lentigo simplex and status-post squamous cell carcinoma, were neither incurred in, nor aggravated by, active military service, squamous cell carcinoma may not be presumed to be, nor may they be presumed to have been incurred in such service as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated March 2007, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  In addition, this letter also afforded him appropriate notice according to Dingess/Hartman, supra. 

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA examination report dated May 2010.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the examination report shows that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service skin abnormalities, performed a comprehensive physical examination along with a review of diagnostic test results, and provided the results of the clinical evaluation.  He further provided a rationale for his conclusion that none of the Veteran's diagnosed skin disorders are the result of service, to include as a result of herbicide exposure.  For these reasons, the Board finds that the VA examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that his currently-diagnosed skin diseases, including status-post squamous cell carcinoma, are the result of herbicide exposure during active service in Vietnam.  

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection for certain chronic diseases, such as cancer, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary of the Veterans Affairs (the "Secretary") determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases consistent with chloracne, DM II (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As an initial matter, a review of the Veteran's service personnel records, including his DD-214, shows that he had ground service in Vietnam.  Therefore, because the Veteran's service records clearly demonstrate that he served in Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

VA regulations, however, do not provide presumptive service connection for either actinic keratosis, solar lentigo simplex or status-post squamous cell carcinoma based on exposure to herbicides.  38 C.F.R. § 3.307, 3.309.  The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

Accordingly, service connection on a presumptive basis is not warranted for any of these diseases.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption is not the sole method for showing causation, and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In this regard, the Board notes that the Veteran's service treatment records are completely void of evidence of treatment for, or a diagnosis of actinic keratosis, solar lentigo simplex or status-post squamous cell carcinoma.  Although these records show a one-time notation of tinea versicolor, this was not mentioned during subsequent treatment records.  Additionally, the Veteran's November 1968 service separation examination revealed completely normal findings in all systems, with the exception of a scar.  Moreover, on the accompanying medical history report, the Veteran indicated that he did not have, and had not previously had, any skin diseases.  

The Veteran's post-service treatment reports include an August 1973 VA compensation and pension examination report, which reveals no indication of a skin disease or disorder during service, or upon examination.

Subsequent VA and private treatment records, however, reveal that the Veteran was later found to have several skin conditions.  VA inpatient records, dated from January 1980 to February 1980, note poor skin turgor with diffuse scaling.  Private pathology reports, dated in March 1994, note squamous cell carcinoma arising in actinic keratosis from the left mid nose, and keratinizing squamous cell carcinoma with acantholytic changes from the left lower cheek.  A November 2000 private record notes skin cancers on the face and arms.  A September 2002 private pathology report notes ulcerated squamous cell carcinoma and associated severe inflammatory changes from the right upper antihelix and ulcerated multicentric basal cell carcinoma from the center of the nose.  A March 2004 VA treatment record notes multiple skin cancers, and mild actinic damage was noted in January 2005.

As noted above, in May 2010, the Veteran was afforded a VA skin examination, at which time, the examiner noted that he had reviewed the complete claims folder, including the Veteran's service treatment records.  He specifically observed, however, that during the 1973 VA examination, there was no indication of a skin disorder.  While he observed that there was one mention in the service treatment records of the Veteran having tinea versicolor, there were no subsequent reports of this condition.  The Veteran said that his present skin conditions began in the late 1970's, when he started to experience increased sensitivity to the sun, and later noticed some crusting of the skin in spots, which were subsequently removed.  He claimed that this was the result of exposure to Agent Orange during service in Vietnam.  Upon examination, the VA examiner found evidence of solar lentigo simplex on the arms, neck, shoulder and upper back, as well as several areas of scarring where he had undergone biopsies for squamous cell carcinoma or precancerous lesions.  He diagnosed the Veteran with actinic keratosis, solar lentigo simplex and status-post squamous cell carcinoma removal, and opined that it was less likely than not that any of these disorders resulted from Agent Orange exposure in service.  In this regard, he first noted that none of the diseases were included in the list of presumptive Agent Orange skin diseases.  He then noted that review of the Veteran's service treatment reports and subsequent physical examination in 1973 failed to demonstrate any evidence of the onset of any of these conditions either during service, or within the first 12 months following service.  Thus, he rationalized that, to conclude that any of the Veteran's diagnosed skin disorders was the result of Agent Orange exposure "would require one to resort to shear [sic] speculation," in that there was no medical evidence in the literature that any of these skin conditions are the result of Agent Orange exposure, and no evidence in the Veteran's service treatment records that he had the onset of any of the conditions during service.  

After reviewing the complete claims folder, the Board concludes that the competent evidence of record is against finding that either the Veteran's actinic keratosis, solar lentigo simplex or status-post squamous cell carcinoma is the result of active duty service, to include the result of herbicide exposure.  

In reaching this conclusion, the Board finds that there is no competent medical evidence of record to suggest that any of the Veteran's currently-diagnosed skin disorders are the result of herbicide exposure during service in Vietnam, or any other condition of military service, so as to support a grant of service connection on a direct basis.  As noted above, while the Board concedes the Veteran's exposure to herbicides in service, none of his current skin diseases found during the recent VA examination is a disease that is subject to presumptive service connection based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Moreover, while he is not precluded from demonstrating service connection on a direct basis, as noted above, the Veteran's service treatment records are silent for evidence of either of these conditions during service.  

In addition, there is no evidence to show that any of his post-service treating physicians or other medical practitioners ever attributed any of these diseases to service.  As noted above, the Veteran was first diagnosed with squamous cell carcinoma in September 2002, nearly 35 years after active service in Vietnam, long after the one year presumptive period for skin cancer as a presumptive chronic disease.  In this regard, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of any of his presently-diagnosed skin diseases is evidence that weighs against his claim on a direct basis.   
	
In addition to the medical evidence, the Board has considered the Veteran's lay assertions as to the etiology of his current skin diseases.  The Board is cognizant that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, while the Veteran may sincerely believe that he developed a skin condition as a result of herbicide exposure or some other incident of service, he has not been shown to have any medical knowledge or training, and thus is not competent to provide an opinion relating to medical causation and etiology that requires medical expertise and/or a clinical examination by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his assertions do not constitute competent medical evidence that the claimed disability was caused by, or was otherwise related to service.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder, to include actinic keratosis, solar lentigo simplex and status-post squamous cell carcinoma.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include actinic keratosis, solar lentigo simplex and status-post squamous cell carcinoma, claimed as secondary to herbicide exposure, is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


